Name: 97/373/EC: Council Decision of 5 June 1997 appointing one member and three alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1997-06-17

 Avis juridique important|31997D037397/373/EC: Council Decision of 5 June 1997 appointing one member and three alternate members of the Committee of the Regions Official Journal L 158 , 17/06/1997 P. 0041 - 0041COUNCIL DECISION of 5 June 1997 appointing one member and three alternate members of the Committee of the Regions (97/373/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decisions of 26 January 1994 (1) and 23 January 1995 (2) appointing members and alternate members of the Committee of the Regions,Whereas one seat as a member and three seats as alternate members of the Committee have become vacant following the resignations of Mr Martin Purtscher, member, and Mr Herbert Sausgruber, Mr Hannes Swoboda and Ms Mari-Ann Esch, alternate members, notified to the Council on 21 May 1997 and 29 April 1997 respectively;Having regard to the proposal from the Austrian and Finnish Governments,HAS DECIDED AS FOLLOWS:Sole Article 1. Mr Herbert Sausgruber is hereby appointed a member of the Committee of the Regions in place of Mr Martin Purtscher for the remainder of the latter's term of office, which runs until 25 January 1998.2. Mr Martin Purtscher is hereby appointed an alternate member of the Committee of the Regions in place of Mr Herbert Sausgruber for the remainder of the latter's term of office, which runs until 25 January 1998.3. Ms Brigitte Ederer is hereby appointed an alternate member of the Committee of the Regions in place of Mr Hannes Swoboda for the remainder of the latter's term of office, which runs until 25 January 1998.4. Mr Gustav SkuthÃ ¤lla is hereby appointed an alternate member of the Committee of the Regions in place of Ms Mari-Ann Esch for the remainder of the latter's term of office, which runs until 25 January 1998.Done at Luxembourg, 5 June 1997.For the CouncilThe PresidentE. BORST-EILERS(1) OJ No L 31, 4. 2. 1994, p. 29.(2) OJ No L 25, 2. 2. 1995, p. 20.